ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Avis Industries, Inc.                         )      ASBCA No. 61609
                                              )
UnderContractNos. SPE4A6-14-D-7144            )
                  SPE4A6-14-D-5524            )

APPEARANCE FOR THE APPELLANT:                        J. Hatcher Graham, Esq.
                                                       J. Hatcher Graham, P. C.
                                                       Warner Robins, GA

APPEARANCES FOR THE GOVERNMENT:                      Daniel K. Poling, Esq.
                                                      DLA Chief Trial Attorney
                                                     Edward R. Murray, Esq.
                                                      Trial Attorney
                                                      DLA Aviation
                                                      Richmond, VA

                                 ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: December 19, 2018


                                                  :tiJHACKLEFORD
                                                   Administrative Judge
                                                   Vice Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61609, Appeal of Avis Industries,
Inc., rendered in conformance with the Board's Charter.

       Dated:

                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services·
                                                   Board of Contract Appeals